 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe stand.As the record shows that this manager hires and dis--charges employees, we find in agreement with the Employer that heis a supervisor and exclude him.In Case No. 2-RC-10412, Petitioner seeks a unit of employees atthe Beaumart Gift Shop located in Grand Central terminal, NewYork City. Local 1115-C was permitted to intervene.The partiesdisagreed as to the status of the manager, whom the Petitioner wouldinclude and the Employer exclude. The evidence shows that the man-ager here hires and discharges and responsibly directs employees.We shall therefore exclude the manager' as a supervisor within the-meaning of the Act.The following employees of the Employer constitute units appro-priate for the purposes of collective bargaining within the meaning.of Section 9(b) of the National Labor Relations Act, as amended:(1)All employees of the Employer's cigar and newsstand located-at the Lexington Hotel, Lexington Avenue and 48th Street, NewYork City, but excluding the manager, professional employees, watch-men, guards, and all supervisors as defined in the Act.(2)All employees of the Employer at the newsstand located at'Crame's Park and Hunt's Point Road, Bronx, New York, excludingthemanager, professional employees, watchmen, guards, and allsupervisors as defined in the Act.(3)All employees of the Employer in the Beaumart Gift Shop'located at Grand Central terminal, New York City, excluding themanager, professional employees, watchmen, guards, and all super-visors as defined in the Act.[The Board dismissed the petition in Case No. 2-RC-10409.][Text of Direction of Elections omitted from publication.]'See footnote6, supra,where the Board held that,as to those managers who had-authority to hire and dischargeandexercised responsible direction,these were super-'visors within the meaning of the Act and excluded them..Shamrock Foods, Inc.andChauffeurs,Teamsters and HelpersLocal UnionNo. 175,International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America.Case No.9-CA-1757.May 2, 1960DECISION AND ORDEROn January 12,1960, Trial Examiner Louis Libbin issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and127 NLRB No 70. SHAMROCK FOODS, INC.523take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this proceeding to athree-member panel [Members Rodgers, Jenkins, and Fanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.'ORDERUpon the entire record in this proceeding, and pursuant to Section10(c) of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that the Respondent, ShamrockFoods, Inc., Charleston, West Virginia, its officers, agents, successors,and assigns, shall:1.Cease and desist from :(a)Discouraging membership in -Chauffeurs, Teamsters and Help-ers Local Union No. 175, International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, or any other labororganization, by discharging or refusing to reinstate any of its em-ployees, or in any other manner discriminating in regard to their hireor tenure of employment, or any term or condition of employment.(b) Interrogating employees in regard to their union activities,affiliations, or sympathies in a manner constituting interference, re-straint, or coercion violative of Section 8(a) (1) of the Act.(c)Soliciting and assisting employees to sign papers requestingthe withdrawal of their names from the Union, threatening to con-dition, and conditioning, further employment upon the signing ofsuch withdrawal statements, and threatening employees with theclosing of the plant or other economic reprisals before Respondentwould have a union in the plant.(d) In any other manner interfering with, restraining, or coercingemployees in the exercise of the right to self-organization, to formlabor organizations, to join or assist the above-named or any otherlabor organization, to bargain collectively through representativesof their own choosing, and to engage in any other concerted activitiesfor the purpose of collective bargaining or other mutual aid or pro-l In finding thatthe Respondent had knowledge of the union activities of the fourcomplainants,Member Rodgers does not rely in any respect on the factor of smallnessof the plant referred to in the Intermediate Report.Cf.MemberRodgers' dissentingopinion inBituminous Material&SupplyCo., 124 NLRB 1007; see alsoDiamond GingerAle, Incorporated,125 NLRB 1173. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDtection, or to refrain from any or all such activities, except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment asauthorized in Section 8 (a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Make whole Denver Stevens, Jr., Joseph W. Lane, Clyde R.Ellison, and Kennith Lee Holstein for any loss of pay each may havesuffered because of the discrimination against him, in the mannerset forth in the section of the Intermediate Report entitled "TheRemedy."(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amount of backpay dueunder the terms of this Order.(c) In the event of resumption of operations, offer to each of theabove-named employees immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to hisseniority or other rights and privileges.(d) In the event operations are resumed, post at its plant inCharleston,West Virginia, copies of the notice attached heretomarked "Appendix." 2 Copies of said notice, to be furnished by theRegional Director for the Ninth Region, shall, after being duly signedby the Respondent's authorized representative, be posted by it immedi-ately upon receipt thereof, and be maintained by it for a period of60 consecutive days, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken to insure that said notices are not altered, defaced, or cov-ered by any other material.(e)Notify the Regional Director for the Ninth Region, in writing,within 10 days from the date of this Order, what steps have been takento comply herewith.2In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT discourage membership in Chauffeurs, Teamstersand Helpers Local Union No. 175, International Brotherhood of SHAMROCK FOODS, INC.525Teamsters, Chauffeurs, Warehousemen & Helpers of America, orin any other labor organization, by discharging or refusing toreinstate any employees, or in any other manner discriminatingagainst employees in regard to their hire or tenure of employmentor any term or condition of employment.WE WILL NOT interrogate our employees regarding their unionactivities, affiliations, or sympathies in a manner constitutinginterference, restraint, or coercion in violation of Section 8 (a) (1).of the Act.WE WILL NOT solicit or assist employees to sign papers request-ing the withdrawal of their names from a union; nor threaten tocondition, nor condition, further employment upon the signingof such withdrawal statements; nor threaten employees with theclosing of the plant or other economic reprisals before we willhave a union in the plant.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, to form, join, or assist the above-named or anyother labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all such activities,except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as authorizedin Section 8 (a) (3) of the Act, as modified by the Labor-Manage-ment Reporting and Disclosure Act of 1959.WE WILL make whole Denver Stevens, Jr., Joseph W. Lane,Clyde R. Ellison, and Kennith Lee Holstein for any loss of payeach may have suffered by reason of the discrimination againsthim.WE WILL, upon resumption of operations, offer to each of theabove-named employees immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice tohis seniority or other rights and privileges.All our employees are free to become or remain or refrain frombecoming or remaining members of the above-named Union, or anyother labor organization, except to the extent that this right may beaffected by an agreement in conformity with Section 8(a) (3) of theAct, as modified by the Labor-Management Reporting and DisclosureAct of 1959.SHAMROCKFOODS,INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, orcovered byany other material. 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed by Chauffeurs, Teamsters and Helpers Local Union No. 175,International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers ofAmerica, herein called the Union, the General Counsel of the National Labor Rela-tions Board, by the Regional Director for the Ninth Region (Cincinnati, Ohio),issued his complaint, dated August 21, 1959, against Shamrock Foods, Inc., hereincalled the Respondent.With respect to the unfair labor practices, the complaintalleges, in substance, that Respondent (1) engaged in specified acts of interference,restraint, and coercion; (2) discharged four named employees on specified dates andthereafter refused to reemploy them because of their union and concerted activities;and (3) by the foregoing conduct engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) and (3) and Section 2(6) and (7) of theNational Labor Relations Act, 61 Stat. 136, herein called the Act. In its duly filedanswer, Respondent admits the facts alleged as to the nature of its operations andthe discharge of the four employees named in the complaint but generally denies allunfair labor practices allegations.Pursuant to due notice, a hearing was held on November 2 and 3, 1959, atCharleston,West Virginia.All parties were represented at the hearing and affordedfull opportunity to be heard, to examine and cross-examine witnesses, to introducerelevant evidence, to present oral argument at the close of the hearing, and thereafterto file briefs as well as proposed findings of fact and conclusions of law.After theclose of the hearing, the Respondent filed a brief which I have fully considered.Upon the entire record 1 in the case, and from my observation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTShamrock Foods, Inc., a West Virginia corporation, was engaged, at all timesmaterial herein, in the wholesale distribution of numerous food products, includingpotato chips, candies, pork rinds, and popcorn, at its plant, warehouse, and officelocated in Charleston, West Virginia.During the 12 months preceding the issuanceof the complaint, which was a representative period, Respondent purchased goods,valued in excess of $50,000, which were shipped to its plant at Charleston, WestVirginia, directly from points located outside the State of West Virginia.Upon the above admitted facts, I find that, at all times material herein, Respondentwas engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the Respondent stipulated at the hearing, and I find, thatChauffeurs, Teamsters and Helpers Local Union No. 175, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen & Helpers of America, is a labor organiza-tion within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESOn Saturday morning, February 28, 1959, five of Respondent's employees signedunion membership application and authorization cards.During the period fromFebruary 28 to March 3, 1959, the employment relationship of four of these cardsigners was terminated.On March 3, 1959, the fifth card signer signed a statement,dictated by Respondent's vice president and general manager; requesting the with-drawal of his name from the union card which he had signed.The issues litigated in this proceeding are whether the Respondent discharged thefour employees because of their union and concerted activities and had engaged inother acts of interference, restraint, and coercion, all violative of Section 8(a)(1)and (3) of the Act.11 hereby note and correct the following inconsequential but obvious errors in thetypewritten transcript of the testimony : Page 4, line 4, "Oral" is corrected to read "All" ;page 33, line 8, "it's" Is corrected to read "as" ; page 94, line 8, "1959" is corrected toread "1958" ;page 133, line 12,"March 17" Is corrected to read "March 7" ; page 145,line 19, "order"is corrected to read "audit" ; page 146, line 25, "trouble"is corrected toread "total" ;page 305, line 23, "committed"is corrected to read "permitted" SHAMROCK FOODS, INC.527A. Discrimination in hire and tenure of employment1.Commencement of employee self-organization; five employees signed union cards;Respondent operated a small plant where it manufactured pototo chips, popcorn,and bacon rinds.WilliamWalton, the cook, Mr. Hayes, his assistant, and sevenwomen worked in the plant. In addition, Respondent employed eight driver-routesalesmen who sold Respondent's products from Respondent's trucks at wholesaleto stores, restaurants, and other establishments.Robert Peden was Respondent'svice president and general plant manager.His brother,William Peden, was Re-spondent's president.One evening in February 1959, Joseph W. Lane, one of Respondent's driver-routesalesmen, had a blowout while on his route.As a result of the manner in whichhe parked his truck while he went to telephone General Manager Peden, he receiveda traffic ticket which resulted in a $17 fine. Lane paid the fine out of his collectionsfrom customers and the amount was deducted from his pay the following week.Asa result of Respondent's refusal to pay this fine,2 Lane and four other driver-routesalesmen of Respondent, Denver F. Stevens, Jr., Clyde Ellison, Kennith Holstein,and Larry Garten, got together to discuss the situation and decided to contact theUnion.Thereafter, Lane went to see Frank A. Rebhan, secretary-treasurer of theUnion, and received a number of membership application cards which also authorizedthe Union to act as the collective-bargaining representative of the signers.About7 a.m. on Saturday, February 28, 1959, the five above-named driver-route salesmen,met at Thabet's Grill, about one block from Respondent's plant, and all signed theunion membership application and authorization cards.The signed cards were re-turned to Lane who later turned them over to Rebhan.Lane and Stevens also solicited other employees to sign these union membership,application and authorization cards.Thus, Stevens credibly testified, without con-tradiction, that they told William Walton, the cook, and Hayes, his assistant, thatthe drivers had signed union papers to join the Union and asked them if they wouldsign.Lane credibly testified, without contradiction, that they also asked Jackson,another driver-route salesman, to sign a card.However, no other employees of-Respondent signed cards.2.Respondent discharges four of the card signersDenver F. Stevens, Jr.-OnSaturday, September 28, Stevens returned to the plant-from his route about 11 a m. As this was inventory day, Stevens was in the process,of straightening out his truck for inventory, when Manager Robert Peden came over-and tapped him on the shoulder. Peden handed Stevens his check, and said, "Youhave had it " Stevens asked what Peden meant by that remark. Peden replied,"You have had it . . . you have brought it on yourself," and walked away. Stevens,followed Peden into the office and inquired about his vacation pay.Peden stated,"You don't deserve any. . .. I am not going to give you any." Stevens then wentover to William Peden, who was Robert Peden's brother and president of Respondent,and asked about his vacation pay.William Peden stated that he did not handle-these matters and that Stevens would have to talk to Bob Peden about itStevens,went back and again asked Robert Peden for his vacation money, which was refused.In the ensuing argument, strong language was used by both men.32Lane 'testified that Robert Peden had promised to pay the fine and had told him to payitout of his collections from customersRobert Peden denied having made such apromise and testified that he told Lane that if Respondent paid this fine they would have,to pay it for everyone. I find it unnecessary to resolve this conflict, as such a resolutionis not material to a determination of the relevant issuesEThe findings in this paragraph are based on the credited testimony of Stevens andJoseph Lane who beard part of the conversationRobert Peden testified that when hedischarged Stevens, he said, "Here is your check, your work has been unsatisfactoryI am taking the truck over myself I am taking the route over " He did not deny having-made the other statements attributed to him by Stevens and Lane.Moreover,WilliamPeden testified that he was present when his brother discharged Stevens but did nottestify in corroboration of his brother's testimony, although lie admitted that Stevens"did say something about his vacation pay."Furthermore, Robert Peden admitted thatLarry Garten was the one who immediately took over Steven's routeRobert Peden didnot impress me as a candid and forthright witness.Under all the circumstances, in-cluding the demeanor of the witnesses, I do not credit Robert Peden's version of what hesaid when he discharged Stevens ,528DECISIONS OF NATIONAL LABOR RELATIONS BOARDJosephW. Lane-OnMonday, March 2, Lane returned to the plant from hisiroute about 5 p.m.Robert Peden asked Lane to make out a list of his customers.on his Thursday and Friday runs.When Lane handed Robert Peden his list, thelatter asked his brother for the checkbook, wrote out a check, and paid Lane off inlull, telling him that "that was all." In response to Lane's inquiry as to why he wasbeing discharged, Robert Peden stated that Lane's work was unsatisfactory and thatitwas for the same reason that Stevens was discharged 4Clyde Ellison-OnTuesday evening, March 3, Ellison returned to the plant fromhis route and began straightening out his truck.Robert Peden asked Ellison if hehad signed the same paper that Joe Lane and Denver Stevens had signed. Ellisonunderstood that Peden was referring to the union membership application cards, andreplied that he had signed.Peden then asked if Ellison wanted to go in front of anotary to get his name off that paper.When Ellison hesitated, Peden added, "Clyde.that Union is no good . . . we are not going to have no Union . . . before Iwill join the Union, I will buy a lock and lock the doors." Peden then offered tolake Ellison before a notary to let him get his name off that paper if he wanted tocontinue to work there, and asked Ellison if he would sign such a paper.When Elli-son replied in the negative, Peden told him to check out and discharged him.5Kennith Holstein-Afterreturning to the plant from his route on Tuesday evening,March 3, Holstein was in the process of cleaning his truck and loading it up for thenext day's work when he overheard the conversation between Robert Peden and Elli-son, hereinabove set forth.As Peden was passing Holstein's truck to go to the of-fice,Holstein asked him "what it was all about." Peden replied that he would tellhim later.Holstein then stated that if it was about a union paper, he had signed,one too.Peden then asked Holstein if he wanted "to go to a notary public and signa paper?"When Holstein replied in the negative, Peden told him to check out.Holstein understood that as a discharge and therefore asked about his pay. Pedentold Holstein to come back the following Saturday to get his pay. Saturday was theregular payday.63.Respondent gets the fifth card signer to sign a statement withdrawing fromthe UnionOn the evening of March 3, after the discharge of Ellison and Holstein,RobertPeden came over toLarryA. Garten while the latter was getting ready to load hisitruck, and asked if Garten had signed one of those union cards.Garten answered,that he had signed a union card.Peden then stated that if Garten wanted to con-4The findings in this paragraphare basedon the credibleand uncontradictedtestimonyof LanecThe findings in this paragraph are based on the credible testimony of Ellison and'Kennith Holstein, who was nearby and overheard the conversation.Robert Peden ad-rinitted that he discharged Ellison on the evening of March 3.He denied having madethe statements attributed to him by Ellison and Holstein, and testified that he toldEllison that "we are going to have to lay you off for several reasons, your work, com-plants, and you are not getting out and gettingno new businest."Robert Peden did notimpress me as a candid and forthright witness.At times he was evasive, and at othertimes displayed a reluctance to disclose facts which might be regarded as harmful toRespondent's position.This was particularly demonstrated by his testimony relating tothe incident in which Larry Garten signed a union withdrawal paper before a notarypublic, as set forth in detailinfra.Uponthe basisof the entire record, including myobservation of the demeanor of the witnesses while testifyingunderoath, I do not creditRobert Peden's denialsand testimony as to what he told Ellison at the time of hisdischarge.6 The findings in this paragraph are based on the credible testimony of Holstein.RobertPeden denied that he and Holstein made the statements set forth in the text.He denieddischarging Holstein and testified that when Holstein learned on the evening of March 3that "I discharged Mr. Ellison," Holstein stated that he would quit too and asked to bechecked in.Peden further testified that he told Holstein "Well, that's your privilege,"checked Holstein in, and told him to come back Saturday to pick up his check.Holsteindenied telling Robert Peden that he was quitting. I have already 'found Robert Peden notto be a credible witness.Moreover, in a letter addressed to the Board's Regional Directorand dated August 14, 1959, relating to the Union's unfair labor practice charges, Presi-dent William Peden stated, "After discharging Lane Monday, March 2, 1959, we 'thendecided on March 3, the next day, to discharge Kennith Holstein and Clyde R Ellison,which we did on March 3, 1959." And in its answer to the complaint, dated August 28,1959, and signed by W H. Peden, president, Respondent "admits that it discharged thefour employees named in Section 6(a) of said complaint." SHAMROCK FOODS, INC.529tinue to work there, he would have to withdraw his name from the Union, and askedifGarten wanted to sign a paper to get released from the Union. Feeling that heneeded the job because his wife was expecting a baby, Garten replied in the affirma-tive.They went into the office where Robert Peden telephoned to his brother,William, and asked his brother what to do.William dictated to Robert over thetelephone a statement requesting the Union to withdraw the signer's name from theunion list which he had recently signed at Thabet's Grill at South Charleston, WestVirginia.As William was dictating this statement to Robert, the latter in turn re-peated it to Garten who, at Robert's instructions, wrote it down on a piece of paperin Robert's presence.William Peden then telephoned to the South Charleston police station and askedSergeant Erwin if he was a notary.When Erwin replied in the affirmative, WilliamPeden stated that he had a paper which he wanted notarized and would bring "thefellow" over.William then informed his brother, Robert, that there was a notaryat the South Charleston police station.Robert Peden then drove Garten to theSouth Charleston police station where Garten copied the statement on another pieceof paper which he signed before the notary.At Robert Peden's instructions, Gartenaddressed an envelope to the Union with the Respondent's return address in the upperleft-hand corner.Garten returned the notarized statement with the addressed en-velope to Robert Peden, who later mailed it by registered mail.The statement wasreceived by the Union's secretary-treasurer about March 12.Garten continued to work for the Respondent until about April 12, when hevoluntarily quit .74.The Respondent's defenseWilliam and Robert Peden testified that the Respondent's profit and loss state-ment for 1958 was completed about February 20, 1959; that this statement stillshowed a net loss despite an increase in gross sales over the preceding year; thatthey therefore felt that some of their eight driver-route salesmen were not account-ing for all their merchandise or cash receipts; that they were suspicious of Stevens,Lane, Ellison, and Holstein in this respect; and that because of this suspicion theydecided at that time to discharge these four salesmen.Robert Peden further testifiedthat at the same time they also decided that they would not effect the discharges untilthey had first made arrangements for replacements, and that was why on February20, 1959, they evolved the time schedule of discharging Stevens on February 28,Lane on March 2, Ellison on March 3, and Holstein about 2 weeks later. In addi-tion,Respondent asserted a variety of specific reasons for the selection of each ofthe four men for discharge, including drinking on the job, low sales record, notgetting new business, customer complaints, and the elimination of Lane's route.Admittedly, suspicion of shortages in merchandise or cash receipts was not men-tioned to any of the men as the reason for their discharge.Nor, as previouslyfound, were any of the other alleged specific reasons mentioned to the respectiveemployees at the time of their discharge.Moreover, in a letter addressed to theBoard's Regional Director on March 7, 1959, and signed by President William Peden,Respondent lists six reasons for the discharge of Stevens, but does not mention anysuspicions of shortages in merchandise or cash receipts as one of the reasons.AndRespondent's report to the unemployment compensation commission as to the reasonfor Lane's separation, also does not mention suspicion of shortages in merchandise7 The findings in this section are based on the credible testimony of Garten, Erwin,and Rebhan, the admissions of Robert and William Peden, and the reasonable inferencesto be drawn from the foregoing.Robert Peden denied having made the statements toGarten, set forth in the text, or having directed Garten to address the envelope to theUnion, or having received the notarized statement or mailed it to the Union.RobertPeden testified that Garten came to him and stated that he had signed up for the Unionbut had reconsidered and wanted to withdraw, and asked for assistance in this respect.Robert Peden further testified that he told his brother, William, about it on the telephoneand was told that "we can't do nothing about that."William Peden did not corroborateRobert in this respect.He further testified that the idea of a "notary" was first broughtup by Garten. Garten denied having made the statements attributed to him by RobertPeden.I have already found Robert Peden not to be a credible witness.His test monywith respect to this incident is evasive, at times self-contradictory, at other times in-consistent with that of his brother, William, and in general discloses a lack of candorand a reluctance to disclose the true facts.Under all the circumstances, including theadmissions of Robert and William as to the part they played in this incident, I neithercredit Robert Peden's denials nor his testimony which is contrary to the findings set forthin the text560940-61-vol 127-35 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDor cash receipts, or the alleged discontinuance of Lane's route.While the Re-spondent claimed that the time schedule for affecting the discharge of these fourmen was adopted about February 20, 1959, so that arrangements for replacementscould be made before the discharges, Robert Peden further testified that Holsteinvoluntarily quit on March 3 before he was scheduled for discharge.However, inanother letter to the Board's Regional Director, dated August 14, 1959, PresidentPeden states that "after discharging Lane Monday, March 2, 1959, wethen decidedon March3, the next day, to discharge Kennith Holstein and Clyde R. Ellison,which we did on March 3, 1959." [Emphasis supplied.]And, as previously found,Holstein was in fact discharged on March 3.Moreover,William Peden testifiedthat three of the replacements, Gerrit, Burford, and Estep, were not hired until aweek or two after the discharges, and that there was a short period "in between thatwe didn't have someone out there servicing all our routes."With respect toRespondent's assertion that Lane was discharged because his route was eliminated,Larry Garten credibly testified that he took over Lane's route for about 9 weeks afterthe discharges.Although the specific alleged shortcomings of Stevens, Lane, andEllison were claimed to have existed for a long time prior to their discharge, allthree credibly testified, and I find, that no complaints had ever been made to themindividually either about any shortcomings or derelictions or about their salesrecords.8Admittedly, none were given any prior warning or inkling of theirimpending discharge, which, Respondent claims, was decided upon about February20, 1959.Moreover, Respondent neither adduced nor offered any probative evi-dence to show that the sales records of the discharged employees was any worsethan that of the four driver-route salesmen, who were retained. Indeed, Stevenscredibly testified, without contradiction, that his sales volume showed an increaseof about $200 during the last 3 months of his employment, and that he had obtainednew sales places.Furthermore, only 2 days before Stevens' discharge, Robert Pedenasked Stevens if he intended to take a vacation or to take pay in lieu thereofWhenStevens replied that he would take his vacation and planned to go to Florida withhis father-in-law, Peden stated "that was perfectly alright with him but take it beforeAugust 17." 9And, according to the credible and undenied testimony of Ellison,only 2 weeks after the discharges Ellison and his father were in Robert Peden's officewhen Peden offered to reemploy Ellison at an increased wage scale if he wouldwithdraw his name from the Union.io Finally, the statements made by RobertPeden at the time of the discharge of Ellison and Holstein, and the statements toGarten immediately thereafter in connection with his signing a paper withdrawinghis name from the Union, completely refute the reasons asserted by Respondent forthe discharges.In view of all the foregoing, and upon consideration of the entire record as awhole, I am convinced and find that the reasons asserted by Respondent were notthe true motivating causes for the discharges.5.ConcludingfindingsOn Saturday morning, February 28, 1959, fiveof Respondent'sdriver-route sales-men, including the four dischargees,signed unionmembership application and8I do not credit Robert Peden's contrary testimony in this respect.90n direct examination,Robert Peden denied having had such a conversation, andtestified that he told all the salesmen at a meeting in December that all those employed1 year or more would be eligible for a vacation.On cross-examination,he admitted thatStevens might have discussed his vacation with him after the December sales meeting.On redirect examination,he denied having had any conversation with Stevens in themonth of February 1959 about vacations, and testified, in response to leading questionsby Respondent's counsel, that if such a conversation occurred,itwas during the periodbetween December and the end of January.Under all the circumstances, and for thereasons previously mentioned,I do not credit Robert Peden's contrary testimony.10 Ellison testified to two conversations with Robert Peden about a week or two afterhis discharge;one,when Peden came to Ellison's home and asked Ellison about goingback to work, and the other, the following day in Peden's office where Peden made theoffer of reemployment set forth in the text.Robert Peden testified before the abovetestimony of Ellison was adduced.On cross-examination, in response to a question bythe General Counsel as to whether at any time after Ellison's discharge Peden ever wentout to Ellison's place and asked him to come back to work, Peden testified, "Never."Ellison's testimony with respect to the second conversation in Peden's office thus standsundenied.In any event,for reasons already set forth, I do not credit Robert Peden'stestimony which may conflict with that of Ellison. SHAMROCK FOODS, INC.531authorization cards.Stevens and Lane also unsuccessfully solicited William Walton,employed at the plant as a cook for about 20 years, his assistant, Hayes, and Jack-son, a driver-route salesman, who was an old-time employee.Within the next fewworking days, four of the card signers were summarily discharged without any priorwarning, three of them in the middle of the workweek and without replacementshaving been obtainedStevens was given the cryptic statement that he had broughtitonhimself, and was denied any vacation pay although he had been employedabout 1 year.Lane was told that he was being discharged for the samereason asStevens.Ellison was first asked if he had signed the same paper as Stevens andLane.When Ellison replied in the affirmative, Robert Peden stated that he wouldlock the doors before he would have a union, and that Ellison would have to gethis name off that paper if he wanted to continue to work thereOnly when Ellisonrefused Peden's offer to sign a union withdrawal paper before a notary, was hedischarged.When Holstein volunteered that he had also signed a union card,Peden asked if he would go before a notary public to sign a withdrawal paper.When Holstein refused, he also was discharged.At the same time, Robert Pedenasked Larry Garten, the fifth card signer, if he had also signed a union card.Gartenreplied in the affirmative.When Peden told Garten that he would have to sign apaper withdrawing his name from the Union if he wanted to continue to work there,Garten agreed to do soThereupon, Robert Peden telephoned to his brother,William Peden, who dictated the withdrawal statement to Robert, who in turndictated it to Garten.William then made arrangements with the notary public inthe South Charleston police station and relayed this information to his brother,Robert, who drove Garten to the police station where the withdrawal paper wassigned and notarized and subsequently mailed to the Union by Robert Peden.Afew weeks later, Robert Peden offered to reemploy Ellison at an increased rate, ifhe would withdraw his name from the Union. Thereafter, Respondent asserted anumber of varying reasons which were seized upon as pretexts or afterthoughts inan effort to justify the discharges.I find no merit in Respondent's contention that the Pedens had no knowledge ofthe union activity of the four men prior to the discharges. It is not denied thatthewithdrawal statement, whichWilliam Peden dictated over the telephone forGarten to sign, referred to the paper which Garten "recently signed at Thabet'sGrill."In the absence of any explanation, this indicates Peden's knowledge of thesigning of the cards at Thabet's Grill on Saturday morning, February 28In viewof this statement, the small size of the plant," the statements made by Robert Pedenat the time of the discharges, the timing and manner in which the discharges wereeffected, the fact that no noncard signer was discharged or threatened with discharge,and all the surrounding circumstances, I am convinced and find that William andRobert Peden were aware of the union activity and the signing of union cards bythe employees before their discharge 12Upon the basis of the entire record considered as a whole, I find that the Respond-ent discharged and refused to reemploy Denver F. Stevens, Jr., Joseph W Lane,Clyde Ellison, and Kennith Holstein because of their union activity and signing ofunionmembership application and authorization cards, and, in the case of Ellisonand Holstein, also because of their refusal to sign statements withdrawing their namesfrom the union list.By such conduct, the Respondent has discriminated in regardto their hire and tenure of employment, thereby discouraging membership in theUnion in violation of Section 8(a) (3) and (1) of the Act.B. Interference, restraint, and coercionI find that by interrogating employees as to whether they had signed union papersor cards, by telling an employee that Respondent was not going to have a unionand would buy a lock and lock the doors before it would have a union, by askingemployees if they wished to sign a paper before a notary to withdraw from theUnion, by telling employees that they would have to sign a paper to withdrawfrom the Union if they wished to continue to work for Respondent, by dictating toan employee a statement requesting that his name be withdrawn from the unionlistand transporting said employee to a notary public to have his signature tosuch a statement notarized and thereafter mailing the signed statement to the Union,and by offering to reemploy one of the discriminatees if he would withdraw hisname from the Union, the Respondent has interfered with, restrained, and coerced11 See, e g ,Bituminous Material & Supply Co.,124 NLRB 1007In view of this finding, I deem it unnecessary to determine whether William Waltonwas a supervisor within the meaning of the Act, as the General Counsel contended 532DECISIONSOF NATIONALLABOR RELATIONS BOARDthe employees in the exercise of rights guaranteed in Section 7 of the Act, and hasthereby engaged in unfair labor practices within the meaning of Section 8(a)(1) ofthe Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,I shall recommend that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the. Act.I have found that Respondent discriminated with respect to the hire and tenureof employment of Denver Stevens, Jr., Joseph W. Lane, Clyde R. Ellison, andKennith HolsteinThe record shows that Respondent sold its business on September14, 1959, but continues to own real estate and to exist as a solvent corporation.Iwill therefore recommend that Respondent make whole each of the above-namedemployees for any loss of earnings each may have suffered by reason of the Respond-ent's discrimination against him, by payment to each of a sum of money equal tothat which he normally would have earned as wages from the date of his dischargeto September 14, 1959, less his net earnings during said periods, to be computedon a quarterly basis in the manner established by the Board in F.W. WoolworthCompany,90 NLRB 289, 291-294.I find no merit in Respondent's contention that no backpay should be awarded inany event to Ellison and Lane because William Peden's audit of their accounts,undertaken and completed after the discharges, showed shortages for the periodfrom July 1, 1959, to the date of their discharge and because at the time of hisdischarge Ellison signed a check for $13.20, owing to Respondent, which was re-turned by the bank with the notation, "unable to locate" accountI find the facts to be as follows with respect to the check incident.At 1 he timeof his discharge, Ellison owed Respondent $13.20, after deducting his pay for the2 days he worked that week. Ellison stated that he did not have the money andasked Robert Peden what to do about it. Robert Peden stated that he would writeout a check for that amount, have Ellison sign it, and Peden would hold the checkuntilEllison brought the money in.Ellison agreed to this arrangementPedenthen took one of his wife's check blanks, which was drawn on the Charleston NationalBank, filled it out for the amount of $13.20, and had Ellison sign it.At at subse-quent time Peden wrote on the check the notation "for money short" and depositedthe check although he admittedly did not know whether Ellison had an account atthat bank 13With respect to the audit of the accounts of Ellison and Lane, the record does notconvince me that William Peden's audit is conclusive as to any liability of Ellisonand Lane for the alleged shortages.Thus, the bonding company refused to acceptthe audit as conclusive and denied Respondent's claim with respect to Lane andwas still investigating the claim with respect to Ellison.Both Lane and Ellisondenied liability for the alleged shortages.Nor, presumably. did Respondent itselfattach too much weight to the results of this audit, or to the check incident con-cerning Ellison.Thus, it made no effort to institute any proceedings against Laneand Ellison.,On the contrary, as previously found, Robert Peden offered to reemploy Ellisonat an increased wage scale a few weeks after his discharge, but on condition thatEllison withdraw his name from the union list.18 The findings In this paragraphare basedon the credible testimony of Holstein andEllison and admissions of Robert PedenThe latter testified that the notation "for moneyshort" was written on the check before Ellison signed It.He admitted that the notationappears in different ink from that of the rest of the check but claims that his pen ran outof ink and that a differentpen was used,and testified that the entire check was made outwith one pen which Peden then handed to Ellison for his signature. Peden further testi-fied that Ellison promised to bring the money in a day or two and that, when Ellisonfailed to keep his promise, he deposited the check.He could not explain why, in view ofhis admission that he never knew whether Ellison had an account at the CharlestonNational Bank, he used a check drawn on that bank. Under all the circumstances, andfor the reasons previously given,I do not credit RobertPeden's contrary testimony. UNITED HATTERS, CAP AND MILLINERY WORKERS, ETC.533Iwill also recommend that,in the event the Respondent resumes operations, itoffer to each of the above-named employees immediate and full reinstatement tohis former or substantially equivalent position,without prejudice to his seniorityor other rights and privileges,and that it post in its plant copies of the noticeattached hereto marked "Appendix A."In view of the nature of the unfair labor practices, there exists the danger of thecommission of other unfair labor practices proscribed by the Act. I will accordinglyrecommend that Respondent cease and desist from in any other manner infringingupon the rights guaranteed employees by Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, 1 make the following:CONCLUSIONS OF LAW1.Chauffeurs, Teamsters and Helpers Local Union No. 175, International Broth-erhood of Teamsters, Chauffeurs, Warehousemen & Helpers of America, is a labororganization within the meaning of Section2(5) of the Act.2.By discriminating in regard to the hire and tenure of employment of DenverStevens, Jr., JosephW. Lane, Clyde R. Ellison, and Kennith Lee Holstein, therebydiscouraging membership in the above-named labor organization,Respondent hasengaged in unfair labor practices within the meaning of Section 8(a) (3) of the Act.3.By the foregoing conduct, by interrogating employees as to whether they hadsigned union papers or cards, by telling an employee that Respondent was notgoingto have a union and would buy a lock and lock the doors before it wouldhave a union, by asking employees if they wished to sign a paper before a notaryto withdraw from the Union, by telling employees that they would have to sign apaper to withdraw from the Union if they wished to continue to work for Respond-ent, by dictating to an employee a statement requesting that his name be withdrawnfrom the union list and transporting said employee to a notary public to have hissignature to such a statement notarized and thereafter mailing the signed statementto the Union,and by offering to reemploy one of the discriminatees if he wouldsigna paper withdrawing from the Union, the Respondent has interfered with,restrained, and coerced the employees in the exercise of rights guaranteed in Section7 of the Act, and has thereby engaged in unfair labor practices within the meaningof Section 8(a):(1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section2(6) and (7) of the Act.[Recommendations omitted from publication.]United Hatters,Cap and Millinery Workers International Union,AFL-CIOandKorber Hats,Inc.Case No.1-CB-530.May °L,1960DECISION AND ORDEROn July 28, 1959, Trial Examiner Max Al. Goldman issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices within the meaning of Section 8(b) (1) (A) of theAct and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the Respondent filed exceptionsto the Intermediate Report and a brief in support thereof.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Jenkins].The Trial Examiner concluded that the Respondent had restrained127 NLRB No. 75.